DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, and 19-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receive data associated with a first waste item, the data associated with the first waste item including at least one of: one or more images of the first waste item, a video of the first waste item, or a real-time video feed of the first waste item; 
determine, based on the data associated with the first waste item, a product characteristic of the first waste item; 
determine, based on the product characteristic of the first waste item, that the first waste item is associated with a first type waste receptacle of a plurality of waste receptacles; and 
present an indication of the first type waste receptacle to the user; 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely managing personal behavior because they merely recite gathering data, analyze the data, determining results based on the analysis, generating tailored content based on the results, and transmitting the tailored content to a user to aid in the user disposing of waste items. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of at least one processor, at least one memory, a sensor, and a device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one processor, at least one memory, a sensor, and a device to perform the claimed functions amounts 
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173  Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires general purpose computers (as evidenced from paragraphs 10 and 51-57 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receive data associated with a first waste item, the data associated with the first waste item including at least one of: one or more images of the first waste item, a video of the first waste item, or a real-time video feed of the first waste item; and 
present an indication of the first type waste receptacle to the user.  
i.e. “PEG” Step 2B=No).
The dependent claims 2-8; 11-17 and 20 appear to merely further limit the abstract idea by further limiting the determining the product characteristic step by adding a comparison step which is considered part of the abstract idea (Claim 2, 11, and 20), further limiting the abstract idea by performing the steps of by requiring the receiving, identifying, determining, and presenting steps for a second waste item and or a third waste item which is considered part of the abstract idea (Claim 3, 6, 12, and 15), further limiting the determination of an associated waste receptacle by requiring there to be a location component and a rules component which is considered part of the abstract idea (Claim 4-5, 8, 13-14 and 17), further limiting the abstract idea by adding a distance component and an indication of a location of the waste receptacle which is considered part of the abstract idea (Claims 7 and 16), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-8, 10-17, and 19-20 are not patent eligible.
The examiner notes that claims 9 and 18 are not rejected under 35 USC 101 because the processor performing the step of physically opening the waste receptacle 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallett et al. (PGPUB: 2005/0065820).

Claim 1, 10 and 19: Mallett discloses a system, a method, and a non-transitory computer-readable medium comprising: 
at least one processor; and at least one memory storing computer-executable instructions (Paragraph 71, 34, and 89); 
receive, by a sensor of a device, data associated with a first waste item, the data associated with the first waste item including at least one of: one or more images of the first waste item, a video of the first waste item, or a real-time video feed of Paragraph 74: the waste identifying mechanism is configured to identify a particular waste item prior to it being deposited into the appropriate container using an optical scanner and optical character recognition software or by measuring or evaluating any other qualitative parameter of the waste item presented for identification (the examiner notes that an optical scanner takes an image and optical character recognition recognized text in the image so one or more images of the first waste item is disclosed here)); 
determine, based on the data associated with the first waste item, a product characteristic of the first waste item (Paragraph 156: when a waste item is presented to a sorting station, the item is identified according to a waste item identifier, wherein the identifiers can include a trade name, a generic name, a National Drug Code (NDC), one or more components or ingredients of the item, or any other sufficiently unique or relevant waste-identifying datum; Paragraph 157: an ingredient database can be used by the sorting algorithm in an intermediate step between identifying an item and assigning the item to a category on the basis of one or more ingredients); 
determine, based on the product characteristic of the first waste item, that the first waste item is associated with a first type waste receptacle of a plurality of waste receptacles; and present an indication of the first type waste receptacle to the user (Paragraph 75: once an item of waste is identified, the sorting algorithm determines to which of a plurality of waste categories the item belongs; the station then indicates to the user which container is associated with that category); 

Claim 2, 11, and 20: The system of claim 1, the method of claim 10, and the non-transitory computer-readable medium of clam 19, wherein determining the product characteristic of the first waste item further comprises: compare the image data associated with the first waste item to data associated with a second waste item that is associated with the first waste receptacle. (Paragraph 13: compare the qualitative parameter of the waste item to information contained in the database in order to assign the item to a medical waste category; Paragraph 80: the information in the database is data associated with previous waste items because when a waste item is unrecognized the database updated to include that waste item; Paragraph 155: waste categories can be defined based on groups of materials that require the same or similar handling, treatment, or disposal; in some cases, two materials that may be handled and/or treated in a similar manner might react adversely if they are combined with one another so the determination of the waste categories can also depend on the combinability of materials exhibiting one or more of the above characteristics)

Claim 3 and 12: The system of claim 1, and the method of claim 10, further comprising: 
receive, by the sensor of the device, second image data associated with a second waste item, the data associated with the second waste item including at least one of: one or more images of the second waste item, a video of the second waste item, or a real-time video second of the first waste item (Paragraph 74: the waste identifying mechanism is configured to identify a particular waste item prior to it being deposited into the appropriate container using an optical scanner and optical character recognition software or by measuring or evaluating any other qualitative parameter of the waste item presented for identification (the examiner notes that an optical scanner takes an image and optical character recognition recognized text in the image so one or more images of the first waste item is disclosed here)); 
identify, based on the data associated with a first waste item, data associated with a second waste item (Paragraph 157: ingredient database can be used by the sorting algorithm in an intermediate step between identifying an item and assigning the item to a category on the basis of one or more ingredients; Paragraph 161: If additional information is found 320 in an ingredient database, the additional information, along with the originally-detected waste item identifier can be used to again search the category database; Paragraph 161: the system stores the identifier/category assignment combination in the category database for use in accelerating the sorting of future waste items with the same identifier; Paragraph 155: waste categories can be defined based on groups of materials that require the same or similar handling, treatment, or disposal; in some cases, two materials that may be handled and/or treated in a similar manner might react adversely if they are combined with one another so the determination of the waste categories can also depend on the combinability of materials exhibiting one or more of the above characteristics); 
Paragraph 156: when a waste item is presented to a sorting station, the item is identified according to a waste item identifier, wherein the identifiers can include a trade name, a generic name, a National Drug Code (NDC), one or more components or ingredients of the item, or any other sufficiently unique or relevant waste-identifying datum; Paragraph 157: an ingredient database can be used by the sorting algorithm in an intermediate step between identifying an item and assigning the item to a category on the basis of one or more ingredients); 
determine, based on the product characteristic of the second waste item, that the second waste item is associated with a second type waste receptacle; and present an indication of the second type waste receptacle to the user. (Paragraph 75: once an item of waste is identified, the sorting algorithm determines to which of a plurality of waste categories the item belongs; the station then indicates to the user which container is associated with that category)

Claim 4 and 13: The system of claim 1, and the method of claim 10, wherein determining that the first waste item is associated with a first type of waste receptacle is further based on a first location of the device. (Paragraph 26: locating a container associated with the assigned disposal category; Paragraph 28: identifying a plurality of containers in a sorting station and determining at least one waste category associated with each container; Paragraph 164: if the selected container 

Claim 5 and 14: The system of claim 4, and the method of claim 13, wherein determining that the first waste item is associated with a first type of waste receptacle is further based on one or more rules associated with the first location. (Paragraph 31: the system also has a database which comprises medical waste item classification information derived from rules and regulations affecting the disposal of medical waste items, and a plurality of containers positioned in the container compartments; Paragraph 156: a category database can be developed which correlates a number of known waste identifiers with respective waste categories according to existing federal, state, local, institution-specific or other rules and regulations; Paragraph 26: receiving an identifier associated with waste to be disposed of; retrieving (based on the identifier) information from a database, the information is derived from applicable rules regarding disposal of waste items; assigning the waste to a disposal category based on the information retrieved from the database, and locating a container associated with the assigned disposal category)

Claims 6 and 15:  The system of claim 1, and the method of claim 14, further comprising: 
Paragraph 74: the waste identifying mechanism is configured to identify a particular waste item prior to it being deposited into the appropriate container using an optical scanner and optical character recognition software or by measuring or evaluating any other qualitative parameter of the waste item presented for identification (the examiner notes that an optical scanner takes an image and optical character recognition recognized text in the image so one or more images of the first waste item is disclosed here)); 
determining, based on the third image data associated with the third waste item, a product characteristic of the third waste item(Paragraph 156: when a waste item is presented to a sorting station, the item is identified according to a waste item identifier, wherein the identifiers can include a trade name, a generic name, a National Drug Code (NDC), one or more components or ingredients of the item, or any other sufficiently unique or relevant waste-identifying datum; Paragraph 157: an ingredient database can be used by the sorting algorithm in an intermediate step between identifying an item and assigning the item to a category on the basis of one or more ingredients); 
determining that the device is located in a second location(Paragraph 26: locating a container associated with the assigned disposal category; Paragraph 28: identifying a plurality of containers in a sorting station and determining at 
determining, based on the device being located in the second location, one or more rules associated with the second location, wherein the one or more rules associated with the second location are different than the one or more rules associated with the first location (Paragraph 26: receiving an identifier associated with waste to be disposed of; retrieving (based on the identifier) information from a database, the information is derived from applicable rules regarding disposal of waste items; assigning the waste to a disposal category based on the information retrieved from the database, and locating a container associated with the assigned disposal category; Paragraph 155: determination of the waste categories themselves can depend on a number of factors, including RCRA hazardous waste definitions, state and federal EPA regulations, OSHA regulations, and any institution-specific regulations. For example, RCRA definitions generally include a P list, a U list and four characteristics of hazardous waste: ignitability, corrosivity, toxicity and reactivity. Materials exhibiting each of these characteristics typically call for different handling, treatment and/or disposal); 
determining, based on the third product characteristic and the one or more rules associated with the second location, that the first waste item is associated with a Paragraph 75: once an item of waste is identified, the sorting algorithm determines to which of a plurality of waste categories the item belongs; the station then indicates to the user which container is associated with that category; Paragraph 155-156: Once a series of unique waste categories is established based on one or more rules, lists of known pharmaceuticals, chemicals, materials and waste items can be selectively assigned to at least one of the waste categories.)

Claim 7 and 16: The system of claim 1, and the method of claim 10, further comprising: 
determine that the first waste receptacle is located greater than a threshold distance from the device (Paragraph 91: determining that the first waste receptacle is not on the sorting and disposal station (e.g. a distance greater than the threshold of being on the sorting and disposal station at the current location)); and 
provide, based on the determination that the first waste receptacle is located greater than a threshold distance from the device, an indication of a location of the first waste receptacle. (Paragraph 91: directing the clinician to the nearest station that does have an appropriate container installed)

Claim 8 and 17: The system of claim 1, and the method of claim 10, wherein determine that the first waste item is associated with a first type of waste receptacle Paragraph 91: each sorting and disposal station has a list of the containers it has as well as a list of containers that all of the other sorting and disposal stations have)

Claim 9 and 18: The system of claim 1 and the method of claim 10, further comprising: opening, based on the determination that the first waste item is associated with the first type of waste receptacle, the first type of waste receptacle for the first waste item to be deposited in the first type of waste receptacle, wherein the first type of waste receptacle is otherwise closed and inaccessible. (Paragraph 75: The station then indicates to the user which container is associated with that category and opens a door providing access to the container; Paragraph 98: an upper actuator can be configured to release the sleeve/container to allow it to pivot outwards to open, the upper actuator can then pull inwards to return the container/sleeve to a closed position)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mallett et al. (PGPUB: 2006/0212306) discloses a similar waste item sorting method as describe above but also utilizes a handheld device for identifying the waste items)
Kurani et al. (PGPUB: 2021/0188541) which discloses a smart waste bin sensor device that uses videos and/or photos to perform waste identification, wherein 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621